
	

114 HR 3099 IH: Recognize, Assist, Include, Support, and Engage Family Caregivers Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3099
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Harper (for himself, Ms. Castor of Florida, Ms. Michelle Lujan Grisham of New Mexico, and Mrs. Black) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for the establishment and maintenance of a National Family Caregiving Strategy, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Recognize, Assist, Include, Support, and Engage Family Caregivers Act of 2015 or the RAISE Family Caregivers Act. 2.DefinitionsIn this Act:
 (1)Advisory CouncilThe term Advisory Council means the Family Caregiving Advisory Council convened under section 4. (2)Family caregiverThe term family caregiver means a relative, partner, friend, or neighbor who has a significant relationship with, and who provides a broad range of assistance for, a person with a chronic or other health condition, disability, or functional limitation.
 (3)SecretaryThe term Secretary means the Secretary of Health and Human Services. (4)StrategyThe term Strategy means the National Family Caregiving Strategy established, maintained, and updated under section 3.
			3.National Family Caregiving Strategy
 (a)In generalThe Secretary, in consultation with the heads of other appropriate Federal agencies, shall develop, maintain, and periodically update a National Family Caregiving Strategy.
 (b)ContentsThe Strategy shall identify specific actions that Federal, State, and local governments, communities, health care, long-term services and supports and other providers, employers, and others can take to recognize and support family caregivers in a culturally competent manner, including with respect to the following:
 (1)Promoting greater adoption of person- and family-centered care in all health and long-term services and supports settings, with the person receiving services and support and the family caregiver (as appropriate) at the center of care teams.
 (2)Assessment and service planning (including care transitions and coordination) involving family caregivers and care recipients.
 (3)Training and other supports. (4)Information, education, referral, and care coordination, including hospice, palliative care, and advance planning services.
 (5)Respite options. (6)Financial security.
 (7)Workplace policies and supports that allow family caregivers to remain in the workforce. (c)Responsibilities of the SecretaryThe Secretary, in carrying out this section, shall be responsible for the following:
 (1)Collecting and making publically available information, including evidence-based or promising practices and innovative models (both domestically and internationally) regarding the provision of care by family caregivers or support for family caregivers.
 (2)Coordinating Federal Government programs and activities to recognize and support family caregivers while ensuring maximum effectiveness and avoiding unnecessary duplication.
 (3)Providing technical assistance, such as best practices and information sharing, to State or local efforts, as appropriate, to support family caregivers.
 (4)Addressing disparities in recognizing and supporting family caregivers and meeting the needs of the diverse family caregiving population.
 (5)Assessing all Federal programs regarding family caregivers, including with respect to funding levels.
 (d)Initial strategy; updatesThe Secretary shall— (1)not later than 18 months after the date of enactment of this Act, develop, publish, and submit to Congress the initial Strategy incorporating the items addressed in the Advisory Council's report in section 4(d)(2) and other priority actions for recognizing and supporting family caregivers; and
 (2)not less than annually, update, republish, and submit to Congress the Strategy, taking into account the most recent annual report submitted under section 4(d)(1)—
 (A)to reflect new developments, challenges, opportunities, and solutions; and (B)to assess progress in implementation of the Strategy and, based on the results of such assessment, recommend priority actions for such implementation.
 (e)Process for public inputThe Secretary shall establish a process for public input to inform the development of, and updates to, the Strategy, including a process for the public to submit recommendations to the Advisory Council and an opportunity for public comment on the proposed Strategy.
 (f)No preemptionNothing in this Act preempts any authority of a State or local government to recognize or support family caregivers.
			4.Family Caregiving Advisory Council
 (a)ConveningThe Secretary shall convene a Family Caregiving Advisory Council to provide advice to the Secretary on recognizing and supporting family caregivers.
			(b)Membership
 (1)In generalThe members of the Advisory Council shall consist of— (A)the Federal members under paragraph (2); and
 (B)the appointed members under paragraph (3). (2)Federal membersThe Federal members of the Advisory Council shall consist of the following:
 (A)The Administrator of the Centers for Medicare & Medicaid Services (or the Administrator's designee). (B)The Administrator of the Administration for Community Living (or the Administrator's designee who has experience in both aging and disability).
 (C)The Assistant Secretary for the Administration for Children and Families (or the Assistant Secretary's designee).
 (D)The Secretary of Veterans Affairs (or the Secretary's designee). (E)The Secretary of Labor (or the Secretary's designee).
 (F)The Secretary of the Treasury (or the Secretary's designee). (G)The National Coordinator for Health Information Technology (or the National Coordinator's designee).
 (H)The heads of other Federal departments or agencies (or their designees), as appointed by the President or the Chair of the Advisory Council.
 (3)Appointed membersIn addition to the Federal members under paragraph (2), the Secretary shall appoint not more than 15 members of the Advisory Council who are not representatives of Federal departments or agencies and who shall include at least one representative of each of the following:
 (A)Family caregivers. (B)Older adults with long-term services and supports needs.
 (C)Individuals with disabilities. (D)Advocates for family caregivers, older adults with long-term services and supports needs, and individuals with disabilities.
 (E)Health care and social service providers. (F)Long-term-services-and-support providers.
 (G)Employers. (H)Direct care workers or advocates for such workers.
 (I)State and local officials. (J)Accreditation bodies.
 (K)Relevant industries. (L)Veterans.
 (M)As appropriate, other experts in family caregiving. (4)Diverse representationThe Secretary shall ensure that the membership of the Advisory Council reflects the diversity of—
 (A)the overall population; and (B)family caregivers.
 (c)MeetingsThe Advisory Council shall meet quarterly. Meetings of the Advisory Council shall be open to the public.
			(d)Advisory Council annual reports
 (1)In generalNot later than 15 months after the date of enactment of this Act, and annually thereafter, the Advisory Council shall submit to the Secretary and Congress a report concerning the development, maintenance, and updating of the Strategy and the implementation thereof, including a description of the outcomes of the recommendations and priorities under paragraph (2), as appropriate. Such report shall be made publically available by the Advisory Council.
 (2)Initial reportThe Advisory Council's initial report under paragraph (1) shall include— (A)an inventory and assessment of all federally funded efforts to recognize and support family caregivers and the outcomes of such efforts, including analyses of the extent to which federally funded efforts are reaching family caregivers and gaps in such efforts;
 (B)recommendations for priority actions— (i)to improve and better coordinate programs; and
 (ii)to deliver services based on the performance, mission, and purpose of a program while eliminating redundancies and ensuring the needs of family caregivers are met;
 (C)recommendations to reduce the financial impact and other challenges of caregiving on family caregivers; and
 (D)an evaluation of how family caregiving impacts the Medicare program, the Medicaid program, and other Federal programs.
 5.Sharing of dataThe heads of Federal departments and agencies, as appropriate, shall share with the Secretary any data that is—
 (1)maintained by the respective department or agency; and (2)needed by the Secretary to prepare the initial and updated Strategies under section 3(d).
 6.Sunset provisionThe authority and obligations established by this Act shall terminate on December 31, 2030.  